Citation Nr: 0008691	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-02 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's previously denied claim for service connection for 
PTSD.  The veteran filed a timely appeal to this adverse 
determination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  In a January 1989 rating decision, the RO originally 
denied the veteran's claim for service connection for PTSD.

3.  The veteran was notified of this denial in February 1989, 
but did not file a timely appeal.

4.  The evidence received since the time of the RO's January 
1989 rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

5.  The veteran's claim is well grounded.

6.  The claimed stressor in this case is not alleged to have 
been related to combat.

7.  The preponderance of the evidence indicates that the 
veteran does not currently suffer from PTSD which is related 
to an inservice stressor.


CONCLUSIONS OF LAW

1.  The January 1989 RO rating decision which denied the 
veteran's claim for service connection for PTSD is final.  38 
U.S.C.A. § 7105(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (1999).

2.  The evidence received since the January 1989 RO decision 
is new and material, and the claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.156(a) (1999).

3.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  PTSD was neither incurred in nor aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes that the 
veteran was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (effective March 7, 1997).

In a January 1989 rating decision, the RO initially denied 
the veteran's claim for service connection for PTSD, on the 
basis that the evidence failed to show that the veteran 
currently suffered from PTSD as a result of an inservice 
plane crash which occurred while the veteran was stationed at 
Fort Benning, Georgia, as alleged by the veteran.  

Evidence considered in November 1995 included the veteran's 
service medical records, which were negative for any reported 
complaint or diagnosis of, or treatment for, PTSD.  However, 
these records did confirm that the veteran was involved in an 
aircraft crash in May 1964.

Also considered were VA outpatient treatment notes dated from 
January 1987 to March 1988.  These records indicated 
treatment and therapy for alcohol dependence, as well as 
multiple diagnoses of alcohol dependence and alcohol abuse.  
A treatment record dated in March 1988 indicated diagnoses of 
PTSD and alcoholism.

The RO also considered a VA Social Worker Survey conducted in 
October 1988.  Following this survey, the social worker 
diagnosed the following:  

Situation of a 45 y.o., twice divorced 
non-combat veteran who clearly has been 
motivated to pursue compensation for PTSD 
subsequent to the suggestion of others.  
[The veteran] openly states that he does 
not believe he suffers from PTSD, and he 
does not present sufficient evidence to 
support a diagnosis of PTSD.  He [] 
undoubtedly had previously experienced 
substantial stress related to the plane 
crash in 1964.  However, the problems he 
has faced since discharge from the 
service (divorce, family dysfunction, 
arrests, unemployment, isolation, no 
housing, guilt, depression, and low self-
esteem) appear to be related to his 
alcohol dependence rather than a post 
traumatic stress disorder.

It appears that due to the March 1988 diagnosis of PTSD and 
the multiple diagnoses of alcohol dependence, the RO 
requested that a Board of three psychiatrists review the 
veteran's claims file in an attempt to reconcile these 
diagnoses.  This Board reviewed the veteran's claims file, 
conducted a detailed psychiatric interview, conducted formal 
psychological evaluation, including testing, and requested a 
complete social history (the results of which are detailed 
above).  At the time of this examination, the psychiatrists 
stated the following: 

[The veteran] presents at this time for 
psychiatric evaluation with the pretext 
of suffering from some poorly enunciated 
psychiatric impairment which he suggests 
might somehow be causally related to the 
1964 plane crash.  Upon close 
questioning, the veteran is unable to 
describe any cogent set of symptoms to 
elaborate what his alleged psychiatric 
impairment might be.  [The veteran] did 
spontaneously reveal that his motivation 
for seeking disability at this juncture 
seems to be rooted in a sense of 
entitlement rather than in any type of 
active psychiatric sufferings.  He 
further suggests that his filing for 
disability is a direct response to the 
promptings of various other individuals 
including his ex-wives, friends and other 
patients he has known.

During the three-day evaluation, the examiners found no 
convincing signs suggesting the presence of any specific 
anxiety disorder, including PTSD.  They commented that the 
veteran seemed to be groping for some type of rationale or 
excuse for a lifetime of problematic drinking which he 
vaguely linked to the singular event of the 1964 aircraft 
accident.  However, when questioned about the plane crash, 
the veteran was unable to provide any meaningful elaboration 
of what actually occurred, stating that he really did not 
remember much about it anymore.  The examiners commented that 
"[w]hile it is quite likely that surviving an airplane crash 
constitutes an acute mental stressor, this event, in and of 
itself, does not constitute grounds for Post-traumatic stress 
disorder."  They also noted that he failed to provide 
convincing evidence of the active presence of secondary PTSD 
symptoms such as sleep disturbance, survival guilt, 
flashbacks, or loss of interest in previous activities.  In 
summary, the examiners diagnosed a sole Axis I disorder of 
alcohol dependence, episodic, and an Axis II diagnosis of 
passive-aggressive and narcissistic character traits.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in January 1989.  However, 
no appeal was filed within one year of notification of the 
January 1989 denial; therefore, the decision became final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), has recently articulated a three-step 
process which must be followed in addressing attempts to 
reopen a previously denied claim.  First, the Board must 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (summarizing the 
criteria established by Elkins v. West, 12 Vet. App. 209 
(1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final January 1989 
decision includes VA outpatient treatment notes dated from 
March 1988 to August 1991, which indicate repeated diagnoses 
of, and treatment for, alcohol abuse, and a VA discharge 
summary dated in March 1996, which indicates a primary 
diagnosis of alcoholism.  There were no diagnoses of PTSD 
contained in these records.

In December 1997, the veteran underwent a VA general medical 
examination.  Following this examination, the examiner 
rendered a relevant diagnosis of a history of PTSD.  However, 
the examiner stated that, in his opinion, "it appears likely 
he has panic attacks.  This would fit the description of 
breaking out in sweats, twitching and numbness when he is 
stressed."

In December 1997, the veteran also underwent a VA PTSD 
examination.  At that time, the veteran stated that his 
problems started in 1964 after the plane crash.  He stated 
that he was fine for a while when he was younger and did not 
realize he was sick, but that now he broke down emotionally 
very easily.  He also reported that his problems with alcohol 
developed after the plane crash, and that he used alcohol to 
help him cope.  Following a mental status examination, the 
examiner rendered a sole Axis I diagnosis of alcohol 
dependence.  He specifically noted that "I do not see 
evidence of post traumatic stress disorder."

Also relevant are VA outpatient treatment notes dated from 
October to January 1998, which indicate that the veteran was 
treated for substance abuse and assisted with his 
homelessness, and that he attended a PTSD support group.  Of 
particular note is a VA psychology note dated in December 
1997, which was reportedly conducted to sort out the 
veteran's differential diagnoses.  At that time, the veteran 
again reported his history of being in a plane crash in 
service, and complained of nightmares, flashbacks, poor sleep 
onset and maintenance, concentration problems, and 
psychological and physiological reactivity upon presentation 
of related stimuli.  The examiner rendered Axis I diagnoses 
of PTSD, alcohol dependence, and major depression.  The Board 
also notes that psychological testing in January 1998 
indicated Axis I diagnoses of PTSD, mild, chronic and alcohol 
dependence, and an Axis II diagnosis of mixed personality 
disorder.  However, a subsequent psychosocial assessment in 
June 1998 again indicated a sole diagnosis of alcohol 
dependence.

In October 1998, the RO requested that a Board of two 
psychiatrists evaluate the veteran to determine whether he 
was suffering from PTSD.  In this request, the RO asked that 
the psychiatrists "review the c-file and indicate the c-file 
was reviewed," since the purpose of this examination was, in 
part, to reconcile the previous diagnoses of PTSD with those 
that specifically determined that the veteran did not have 
PTSD.

In response, in October 1998 the veteran underwent two VA 
examinations.  The first examination was a VA general medical 
examination, conducted by an endocrinologist.  At that time, 
the examiner stated that the veteran was involved in a plane 
crash in 1964, and that this crash resulted in a laceration 
of his hands, a nervous breakdown, and "what appears like 
post-traumatic stress disorder."  A psychiatric/mental 
status examination was not conducted, although the examiner 
stated that the veteran appeared to be somewhat depressed.  
Relevant diagnoses rendered included PTSD and alcohol abuse.

In October 1998, the veteran underwent a VA PTSD examination.  
Following this examination, the examiner rendered Axis I 
diagnoses of alcohol dependence and "provisional" PTSD, 
noting that he fit the criteria for a diagnosis of this 
disorder.  

In a request dated in July 1999, the RO noted that this 
examination was inadequate.  The RO noted that the examiners 
were not Board-certified psychiatrists, and that neither 
doctor indicated that he had reviewed the entire history 
contained in the veteran's claim's folder, including the 
findings by the previous Board of three psychiatrists in 
1988.

Therefore, in July 1999 the veteran underwent two 
examinations by VA psychiatrists.  At the time of the first 
examination, the examiner noted that he had reviewed the 
veteran's claims folder, and referred to previous psychiatric 
findings and diagnoses in his report.  Following an 
examination, the examiner rendered Axis I diagnoses of 
dysthymia, late onset, a history of alcohol dependence, and 
generalized anxiety disorder.  He specifically noted that 
"[t]he patient did not describe symptoms or events that 
would make me consider a diagnosis of PTSD."

Following the second examination, conducted that same day, 
the examiner rendered Axis I diagnoses of major depression 
and alcohol dependence, in remission.  He noted that the 
veteran's impairment was the result of his major depressive 
symptoms.

The Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for 
PTSD is reopened.

The Board further finds that the veteran has met his burden 
of submitting a well-grounded PTSD claim because he has 
submitted medical evidence of a current disability; lay 
evidence (presumed to be credible to establish well-
groundedness) of an in-service stressor, which in a PTSD case 
is the equivalent of in-service incurrence or aggravation; 
and medical evidence of a nexus between service and the 
current PTSD disability, in the form of diagnoses by VA 
medical personnel.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); and King v. Brown, 5 
Vet. App. 19, 21 (1993). 

Turning then to the merits of the veteran's claim, the Board 
observes that some evidence indicates diagnoses of PTSD, 
including a treatment note dated in March 1988, a psychology 
note dated in December 1997, testing results dated in January 
1998, and a general medical examination report dated in 
October 1988.  However, significantly more evidence indicates 
specific determinations that the veteran was not suffering 
from PTSD, including a Social Worker Survey dated in October 
1988, an examination report by a Board of three VA 
psychiatrists dated in October 1988, VA general medical and 
PTSD examination reports dated in December 1997, and a VA 
PTSD examination report dated in July 1999.  Several other 
reports did not comment directly on either the presence or 
absence of PTSD, but instead diagnosed other disorders, to 
particularly include alcohol dependence.

The Board finds that, after reviewing this evidence, the 
preponderance of the evidence weighs against the veteran's 
claim that he now suffers from PTSD as a result of the 
inservice plane crash.  In this regard, the Board has 
attached particular weight to the opinions and diagnoses 
rendered by the Board of three psychiatrists in October 1988, 
and the Board of two psychiatrists in 1999, since these 
opinions, unlike many of the others, specifically took into 
account the varying diagnoses made previously and attempted 
to reconcile them into the correct diagnosis.  The Board 
finds particularly persuasive the October 1988 Board opinion, 
since these examiners based their opinion after three days of 
intensive inpatient observation, examination, and testing, 
rather than a one-time meeting based substantially on the 
veteran's own subjective reports of his symptoms and 
behaviors.  In addition, these examiners specifically 
addressed the veteran's stressor, and supported their opinion 
that the veteran did not suffer from PTSD with specific 
evidence indicating that he did not meet the criteria for 
such a diagnosis.  Furthermore, the Board notes that in 
several of these earlier examination reports, the veteran 
volunteered that he did not believe that he suffered from 
PTSD, and could not articulate any symptoms or psychiatric 
impairment, but instead stated that he only filed his claim 
out of a sense of "entitlement" because he was in the plane 
crash.

By contrast, the Board finds that most of the evidence which 
contains diagnoses of PTSD did not indicate that this 
diagnosis was based on a review of the veteran's claims file, 
including the extensive evidence of psychiatric examinations.  
Furthermore, several of these diagnoses were contained in 
treatment reports, rather than actual examination reports, 
and it is thus unclear to what extent the veteran was 
actually evaluated, or by whom.  In this regard, the only VA 
examination report which contains a definitive diagnosis of 
PTSD was the October 1998 VA general medical examination by 
an endocrinologist, at which time a psychiatric examination 
was not even conducted.

Finally, the Board finds that reports which determined that 
the veteran was not suffering from PTSD are more persuasive 
than those that diagnosed PTSD.  Indeed, while the claims 
file does contain a few diagnoses of PTSD, all VA examination 
reports except for one (described above) found no evidence of 
PTSD.  The Board also notes that the overwhelming majority of 
treatment records, spanning over a period of more than ten 
years, indicates diagnoses of alcohol dependence only.  
Although not dispositive to the issue, this lack of diagnoses 
of PTSD at the time of extensive alcohol rehabilitation 
treatment clearly weighs in favor of the conclusion that 
there was no evidence that the veteran was suffering from 
PTSD at those times.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for PTSD.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened.  
To this extent, the appeal is allowed.

The veteran's claim for service connection for PTSD is well 
grounded.  To this extent, the appeal is allowed.

Service connection for PTSD is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 
- 12 -


- 11 -


